U.S. SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 Form 10-QSB (Mark One) x Quarterly report under section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended February 28, 2009. o Transition report under section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File No: 000-21951 THE HERITAGE ORGANIZATION, INC. (Exact name of small business issuer as specified in its charter) Colorado 84-1356383 (State or other jurisdictionof incorporation or organization) (IRS Employer IdentificationNo.) ATTN: Vickie Walker, P.O. Box 910 Addison, Texas 75001(Address of Principal Executive
